133 U.S. 65 (1890)
SAN FRANCISCO CITY AND COUNTY
v.
ITSELL.
No. 1506.
Supreme Court of United States.
Submitted January 8, 1890.
Decided January 20, 1890.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*66 Mr. John L. Love, Mr. George Flournoy and Mr. J.B. Mhoon, for plaintiff in error.
Mr. Thomas D. Riordan, Mr. William Leviston and Mr. George Leviston, for defendants in error.
MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
This court has no jurisdiction to review a judgment of the highest court of a State, unless a federal question has been, either in express terms or by necessary effect, decided by that court against the plaintiff in error. Rev. Stat. § 709; New Orleans Waterworks v. Louisiana Sugar Refining Co., 125 U.S. 18; De Saussure v. Gaillard, 127 U.S. 216; Hale v. Akers, 132 U.S. 554.
In the present case, the record of the pleadings, findings of *67 fact and judgment shows that it was unnecessary for that court to decide, and its opinion filed in the case and copied in the record shows that it did not decide, any question against the plaintiff in error, except the issue whether the former judgment rendered against it and in favor of the grantor of the defendants in error was a bar to this action. That was a question of general law only, in nowise depending upon the Constitution, treaties or statutes of the United States. Chouteau v. Gibson, 111 U.S. 200.
Writ of error dismissed for want of jurisdiction.